Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/20/2020, claims 5, 9 and 10 are amended. No claims are newly added or canceled.
Claims 1-10 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/CN2018/095426, filed on 7/12/2018.  The instant application claims foreign priority to CN 201710570889.0 filed on 7/13/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/10/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 1/10/2020 and 1/13/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 10 is directed to a pharmaceutical composition comprising a compound of formula I or II, wherein among those compounds claimed are included naturally occurring compounds, labeled in the instant specification as 1-13 and similarly depicted in dependent claim 4, such as ursolic acid, as admitted by the instant specification at pp. 18-19, Example 4. The claims are not eligible subject matter based on the revised analysis because, as per prong two of the analysis the claims do not integrate the judicial exception into a practical application. Recitation of a “pharmaceutical composition” is too ambiguous and generic to be considered a practical application to render the instant claims patent eligible. Moreover, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a “pharmaceutical composition” can simply be the naturally occurring compound in water, which is insufficient to patentably distinguish the claimed compounds from those compounds that exist in nature.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 provide for the use of a composition, and claims 9 and 10 depend from claim 1. Since base claim 1 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:




Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of inhibiting PD-1 by using any of the compounds of instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method of inhibiting PD-1 using any one of the compounds of instant formula I or II.	Relative skill of those in the art: The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the 
Amount of guidance/Existence of working examples:  
The instant specification includes working examples for 13 compounds, representing those of instant claim 1, shown to have binding affinity for PD-1 and shown to effectively block PD-L1 from binding to PD-1. (Example 3 and 4) This data is insufficient to enable the entire scope of the compounds of claim 1 for inhibiting PD-1 because 13 compounds is not a representative number of compounds given the vast breadth of the genus of compounds instantly claimed.
State of and predictability of the art:  	Skalniak et al. (Oncotarget, 2017, PTO-892) reviews the art of small molecule inhibitors of PD-1, wherein none of the inhibitors discussed bears any resemblance to the instantly claimed saponin compounds.
Zarganes et al. (Exp. Op. Thera. Patents, 2016, PTO-892) reviews the patent literature on PD-1 inhibitors and again several classes of chemical compounds are discussed but none of them have structural similarity with the instant saponin compounds. Further, Zarganes concludes that the area of non-mAb-based PD-1/PD-L1 targeting is at the very beginning and currently none of the discussed compound classes is reported to have progressed further to clinical trials yet. (Sec 3)

The above reference representing the state of the art demonstrate that one of skill in the art would not regard the chemical class of saponins as known PD-1 inhibitors and furthermore, especially given the conclusion of Zaganes that the study of small molecule PD-1 inhibitors is just beginning, one of skill in the art would not predict that saponins, particularly the broad array of instantly claimed saponins, would be effective to inhibit PD-1.	Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error testing of a representative number of the claimed saponin compounds, to determine if the entire breadth of claimed compound could reasonably be expected to inhibit PD-1 from binding PD-L1.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, the state of the art and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babish et al. (US 2003/0108628, PTO-892).
Babish et al discloses a pharmaceutical composition comprising curcumin and ursolic acid or oleanolic acid. (Claim 12, Examples 4 and 5)
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623